      Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 1 of 28




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


 SARAH UNDERWOOD                                                        PLAINTIFF

 v.                                                  Civil No. 1:18cv24-HSO-JCG

 MISSISSIPPI DEPARTMENT OF
 CORRECTIONS, PELICIA HALL,
 BRYAN SCOTT DAVIS, BEN WHITE                                       DEFENDANTS

   MEMORANDUM OPINION AND ORDER GRANTING IN PART AND
   DENYING IN PART DEFENDANTS MISSISSIPPI DEPARTMENT OF
  CORRECTIONS, PELICIA HALL, AND BEN WHITE’S MOTION [58] FOR
                    SUMMARY JUDGMENT

       BEFORE THE COURT is Defendants Mississippi Department of Corrections,

Pelicia Hall, and Ben White’s Motion [58] for Summary Judgment. The Court finds

that the Motion should be granted in part as to Plaintiff Sarah Underwood’s claims

for disability discrimination and retaliation against Defendants Mississippi

Department of Corrections, Pelicia Hall, and Ben White and her claims for

defamation and sex discrimination based upon a hostile work environment against

Defendant Ben White. These claims will be dismissed. Because no pending claims

remain against Defendant Ben White, he will also be dismissed as a Defendant from

this suit.

       The Motion will be denied in part in all other respects, and Plaintiff’s claims

for sex discrimination based upon a hostile work environment against Defendant

Mississippi Department of Corrections under Title VII and against Defendant

Pelicia Hall under 42 U.S.C. § 1983 in her official capacity will proceed.



                                           1
      Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 2 of 28




                                           I. BACKGROUND

A.     Factual background 1

       Plaintiff Sarah Underwood (“Underwood” or “Plaintiff”) was employed as a

Field Worker for Defendant Mississippi Department of Corrections (“MDOC”). First

Am. Compl. [12] at 2. As part of her job, she helped monitor offenders’ compliance

with the conditions of their probation or parole. Id. From September 27, 2016,

until October 30, 2016, Underwood’s coworker, senior probation officer Bryan Scott

Davis (“Davis”), sent her numerous text messages stating that he had feelings for

her and harassing her. Pl. Ex. 10, Pl. Dep. [66-10] at 12-13; Pl. Ex. 3, Initial

Incident Report [66-3] at 8-25. Underwood alleges that Davis also grabbed her and

hugged her while they were alone in a car together on October 21, 2016. Pl. Ex. 1,

Davis Disciplinary Documents [66-1] at 3.

       On October 26, 2016, Underwood informed her supervisor, Defendant Ben

White (“White”), that Davis’s behavior had changed and she thought White should

be aware of it. Pl. Ex. 3, Initial Incident Report [66-3] at 2. Following this

conversation, Davis’s harassment continued and, consequently, Underwood reported

Davis’s text messages to White on October 30, 2016. Id. at 1-5; Pl. Ex. 10, Pl. Dep.

[66-10] at 13. Davis was transferred to another office on October 31, 2016, Pl. Ex.

10, Pl. Dep. [66-10] at 13, and MDOC commenced an investigation into Underwood’s

allegations, Pl. Ex. 1, Davis Disciplinary Documents [66-1]. As a result of the

investigation Davis was permanently reassigned to a new office and was suspended


1All facts and inferences are presented in the light most favorable to Plaintiff, the nonmoving party.
See RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 858 (5th Cir. 2010).

                                                  2
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 3 of 28




for 15 days without pay. Id. at 16-17. He was also ordered by MDOC to have “no

contact” with Underwood, but he was not expressly forbidden from discussing her

report of harassment with other employees, nor was he provided with instructions

not to retaliate against her. Pl. Ex. 8, Davis Dep. [66-8] at 11-12. Underwood

alleges that because of these deficiencies in MDOC’s handling of the situation,

Davis continued his harassment by sharing information about her and the report

she had made with coworkers. Mem. in Opp’n [67] at 6.

       Specifically, Davis allegedly told coworkers that Underwood was attempting

to get him fired and to “watch out” for her, Pl. Ex. 1, Davis Disciplinary Documents

[66-1] at 7-8; Pl. Ex. 8, Davis Dep. [66-8] at 16-17, informed them about the

consequences he suffered due to Underwood’s allegations, Pl. Ex. 8, Davis Dep. [66-

8] at 17, and claimed that she had texted pictures to him of herself in her

underwear, id. at 9; Pl. Ex. 4, Emails Reporting Harassment [66-4] at 2; Pl. Ex. 5,

Davis Emails [66-5] at 1. Davis testified in his deposition that he could not

remember how many people he talked to about Underwood because “[w]hen you’re

angry, you just don’t know . . . [w]hen you’re upset about something, you don’t know

who you talked to.” Pl. Ex. 8, Davis Dep. [66-8] at 9. He added that “everybody

knows by now,” about Underwood’s allegations and that “everybody that I’ve talked

to thinks it’s unfair . . . they just think it’s wrong.” Id. at 10.

       Underwood claims that following her report to White, her coworkers stopped

talking to her, and although White continued to speak with her it was only

regarding work-related matters. Pl. Ex. 10, Pl. Depo. [66-10] at 51-52. Underwood



                                              3
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 4 of 28




reported this as continuing harassment, stating that “I have to work with these

people and [Davis] has made this a hostile environment for me since I reported his

harassment.” Pl. Ex. 4, Emails Reporting Harassment [66-4] at 2. White and

MDOC assert that they asked employees to stop discussing Underwood and the

harassment with others in the office. Pl. Ex. 2, MDOC Dep. [66-2] at 17; Pl. Ex. 11,

White Dep. [66-11] at 12-13. However, the summary judgment record does not

contain any evidence indicating what, if any, additional action Defendants took to

ameliorate the alleged retaliation. Pl. Ex. 2, MDOC Dep. [66-2] at 6, 17-18.

      Underwood also contends that her coworkers and offenders whom she

supervised manufactured instances of misconduct on her part to report to White,

which he included in incident reports to his superiors. Pl. Ex. 10, Pl. Dep. [66-10] at

14. One such incident involved an occasion following Underwood’s initial report to

White when Davis told White that Underwood had overdosed on Adderall and

Lortab. Pl. Ex. 5, Davis Emails [66-5] at 3. White included this in an incident

report to his superiors. Id.

      Underwood claims that she was also written up after one of the parolees she

supervised was shot, Pl. Ex. 10, Pl. Dep. [66-10] at 14-16, and again following an

incident where a parolee informed her that she did not have to appear in court

when she was in fact required to do so, id. at 16; Pl. Ex. 6, Incident Reports [66-6] at

4. Underwood alleges that White also wrote her up for inappropriately texting and

having sex with offenders and for allegedly receiving funds from a parolee. Pl. Ex.

6, Incident Reports [66-6] at 4, 23. White’s actions in writing these incident reports



                                           4
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 5 of 28




form the basis for both her hostile work environment claim and her retaliation

claim against White. Mem. in Opp’n [67] at 16, 21.

      Finally, in September 2017, Underwood was informed that she was no longer

permitted access to the Pearl River County Jail. Id. at 20. Specifically, after

information was reported to the Pearl River County Sheriff’s Department about an

incident concerning Underwood, the Sheriff sent MDOC a letter advising that

Underwood was not permitted to enter the jail or to have contact with individuals

incarcerated there pending the conclusion of the investigation. Id. at 19. On

October 2, 2017, Underwood was placed on temporary duty in Stone County. Pl. Ex.

10, Pl. Depo. [66-10] at 20. While at Stone County, she received a telephone call in

which she was informed that rumors were circulating that she had had sexual

relations with an incarcerated individual. First Am. Compl. [12] at 5. A Stone

County coworker reported to her that the supervisor at Stone County had stated

that Underwood “was moved there to be punished and is dating an offender.” Pl.

Ex. 7, Stewart Decl. [66-7] at 1. On January 2, 2018, Underwood was again moved,

this time to the office in Hancock County where she resides. Pl. Ex. 10, Pl. Depo.

[66-10] at 22.

      Underwood filed an EEOC charge on June 9, 2017, detailing Davis’s sexual

harassment, the continuing harassment from her coworkers, and what she believed

was subsequent retaliation. Pl. Ex. 12, EEOC Record [66-12] at 5-6. She amended

this charge on October 24, 2017, to include additional evidence of retaliation and

discrimination. Id. at 10-11. Underwood was issued a right to sue letter as to her



                                          5
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 6 of 28




first charge on October 20, 2017. Id. at 1.

B.    Procedural history

      Plaintiff filed this suit on January 19, 2018, against Defendants MDOC,

Pelicia Hall (“Hall”), Davis, and White. Compl. [1]. Hall, who is sued in her official

capacity, was the Commissioner of MDOC. Plaintiff filed a First Amended

Complaint [12] against Defendants on May 2, 2018, which advances claims under

Miss. Code Ann. § 25-9-149, the Rehabilitation Act, 29 U.S.C. §§ 701 – 795, the

Americans with Disabilities Act, 42 U.S.C. §§ 12101 – 12213 (“ADA”), Title VII of

the Civil Rights Act of 1964, 42 U.S.C. 2000e – 2000e-17, state defamation law, and

42 U.S.C. § 1983, all arising out of sexual harassment and retaliation Plaintiff

allegedly experienced during her employment with MDOC. Id. at 6-8.

     Defendants MDOC, Hall, and White (collectively, “Defendants”) have filed a

Motion [58] for Summary Judgment, asserting that Plaintiff’s claims against them

should be dismissed. Plaintiff has filed a Response [66] in Opposition, in which she

agrees to dismiss Count 2 of the First Amended Complaint which raises claims for

disability discrimination and failure to accommodate under the Rehabilitation Act

and ADA. Opp’n to Summ. J. [66] at 1. The Court will dismiss Count 2 based upon

Plaintiff’s decision to forego pursuing it and will limit its consideration of

Defendants’ Motion to the remaining five claims against Defendants MDOC, Hall,

and White.

     Specifically, Count 1 advances a claim for discrimination under Mississippi

Code §25-9-149 against MDOC, Hall, White, and Davis. Counts 3 and 4 advance



                                            6
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 7 of 28




claims against MDOC for Title VII sex discrimination based upon a hostile work

environment and retaliation. Count 5 raises state-law defamation claims against

White and Davis, while Count 6 brings a claim pursuant to 42 U.S.C. § 1983 against

Hall, White, and Davis for violating the Equal Protection Clause of the Fourteenth

Amendment through sex discrimination based upon a hostile work environment and

retaliation.

      Defendants have filed a Rebuttal [68] in which they argue that some of the

claims and facts Underwood includes in her Response to Defendants’ Motion for

Summary Judgment are new and were not alleged in her First Amended Complaint.

Rebuttal [68] at 1. They maintain that “Underwood seeks to completely transform

her cause, raising completely different allegations and legal theories in place of

what is set forth in her Complaint, as amended.” Id. Specifically, Defendants

allege that Underwood has changed the crux of her allegations to be that

Defendants MDOC and White failed to stop the harassment Underwood

experienced at the hands of Davis and others. Id. Defendants also argue that, for

the first time in her Response, Underwood asserts that White defamed her by

forwarding complaints made about her by Davis and others to his superiors. Id.

                                  II. DISCUSSION

A.    Summary judgment standard

      Federal Rule of Civil Procedure 56(a) provides that summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.



                                           7
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 8 of 28




Civ. P. 56(a). If the movant carries this burden, “the nonmovant must go beyond

the pleadings and designate specific facts showing that there is a genuine issue for

trial.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

     To rebut a properly supported motion for summary judgment, the opposing

party must show, with “significant probative evidence,” that there exists a genuine

issue of material fact. Hamilton v. Segue Software, Inc., 232 F.3d 473, 477 (5th Cir.

2000). “A genuine dispute of material fact means that evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quotation omitted). If the

evidence is merely colorable, or is not significantly probative, summary judgment is

appropriate. Cutting Underwater Techs. USA, Inc. v. ENI U.S. Operating Co., 671

F.3d 512, 516 (5th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

249 (1986)). In deciding whether summary judgment is appropriate, the Court

views facts and inferences in the light most favorable to the nonmoving party. RSR

Corp. v. Int’l Ins. Co., 612 F.3d 851, 858 (5th Cir. 2010).

B.    Plaintiff’s purportedly new allegations raised in opposition to summary
      judgment

1.    Underwood’s allegation that Defendants failed to stop harassment by Davis
      and other coworkers

      The First Amended Complaint alleges in the introductory paragraph that

“[t]he Department did not take adequate steps to prevent or cure the harassment –

nor prevent the retaliation which followed.” First Am. Compl. [12] at 1.

Underwood’s emphasis in her Response on the failure of Defendants to stop the



                                            8
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 9 of 28




harassment she faced is thus not a complete transformation of her cause of action.

See id. While her Response contains more detailed facts than those alleged in the

First Amended Complaint, Underwood’s claims appear to arise out of and directly

relate to her claims in the First Amended Complaint that Defendants failed to

prevent the harassment and retaliation she experienced.

      First, Defendants assert that Underwood’s claims about Davis’s

conversations with coworkers about her internal complaint and his own innocence

are “new.” While Underwood may have learned more factual detail about these

conversations through discovery and expanded upon them in her Response, the

First Amended Complaint alleges that after Underwood reported Davis’s conduct,

he “called some of Plaintiff’s coworkers and bosses and told them Plaintiff was

trying to get them fired and to ‘watch out’ for Plaintiff.” First Am. Compl. [12] at 3.

These allegations are not wholly removed from conversations discussing

Underwood’s harassment complaint or Davis’s professed innocence, and appear to

the Court to stem directly from them. The First Amended Complaint reflects that

Underwood was aware that these conversations had taken place and that they

affected how her coworkers behaved towards her, although she might not have

known all of the content of such conversations. Id. The allegations in Underwood’s

Response are therefore not “new” as they pertain to Davis’s conversations with their

coworkers.

      Defendants further contend that they cannot be held liable for a hostile work

environment based upon conduct of which they were not aware. Rebuttal [68] at 5.



                                           9
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 10 of 28




This ignores the fact that Underwood reported internally to White, the staff

attorney handling the initial investigation, and later to the EEOC that Davis was

discussing the case with coworkers and his actions were creating a hostile work

environment. Pl. Ex. 4, Emails [66-4] at 2, 4-5.

      Defendants also object to Underwood’s assertions in her Response regarding

incidents involving Doris Bonhomme, Matthew King, and James Burch. Rebuttal

[68] at 5. Doris Bonhomme (“Bonhomme”) and Matthew King (“King”) were

offenders who accused Underwood of stealing, sending inappropriate text messages,

and revealing confidential information. Pl. Ex. 6, Incident Reports [66-6] at 4, 11-

18, 23. James Burch (“Burch”) was an agent working with MDOC who reported

that Underwood engaged in misconduct. Id. at 11-13. The First Amended

Complaint alleged that Underwood “was written up for issues that were not true . . .

.” First Am. Compl. [12] at 4. While many of the surrounding circumstances

regarding these individuals are not relevant considerations in resolving the present

Motion, insofar as the allegations were included in incident reports which were

later investigated and found to be untrue, Underwood sufficiently pleaded this in

her Complaint. See Pl. Ex. 6., Incident Reports [66-6]; First Am. Compl. [12] at 3-4.

The First Amended Complaint plainly alleges that Underwood was being written up

unnecessarily for conduct that was untrue. First Am. Compl. [12] at 3-4. These are

not new allegations and may be considered in opposition to Defendants’ summary

judgment motion.




                                          10
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 11 of 28




2.    Defamation

      Defendants next argue that Underwood’s arguments in her Response in

support of her defamation claim against White are novel, as the First Amended

Complaint does not raise an allegation that White defamed Underwood by

forwarding complaints made about her to superiors. Rebuttal [68] at 1. While the

First Amended Complaint does assert that Underwood “was written up for issues

that were not true,” this allegation was not the basis for the defamation claim. See

First Am. Compl. [12] at 4, 7. Instead, Underwood alleged that White defamed her

only by instructing “local law enforcement personnel not to divulge information to

Plaintiff and falsely stated that she was untrustworthy.” Id. at 6-7. She further

asserted that “White . . . engaged in further actions of defamation, known and

unknown at present.” Id.

      Underwood’s Response contends that White reported and repeated an

incarcerated individual’s statements that she was “in a gang, sleeps with offenders,

uses meth, sleeps with CID investigators to avoid discipline, and abuses her

authority for criminal purposes.” Mem. in Opp’n [67] at 22-23. White also

purportedly forwarded to his supervisors an allegation Davis made about

Underwood’s drug usage and an offender’s claim that she stole money from the

offender. Id. at 23. Underwood also asserts that White authored an incident report

which “recited lies on which PRC based their decision to ban Underwood from the

jail.” Id. These claims in Underwood’s Response do not appear related to the

allegation that Defendant White said she was untrustworthy or that he requested



                                         11
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 12 of 28




that information not be divulged to her, and they constitute entirely new allegations

raised for the first time in Response to summary judgment.

         There are two lines of cases in the Fifth Circuit addressing whether a claim

raised for the first time in response to a motion for summary judgment is properly

before the Court. Williams v. BFI Waste Servs., LLC, No. 3:16CV75-DPJ-FKB, 2017

WL 1498230, at *2-3 (S.D. Miss. Apr. 24, 2017) (collecting cases). Those cases

finding that dismissal was proper where a response to a motion for summary

judgment relied on new theories of liability or factual allegations based that finding

on the fact that the complaint did not provide “fair notice of what the claim is and

the grounds upon which it rests.” De Franceschi v. BAC Home Loans Servicing,

L.P., 477 F. App’x 200, 204 (5th Cir. 2012) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

698-99 (2009)). This rule has been applied to cases where new factual allegations to

support previously pleaded legal theories were raised only in response to summary

judgment. See, e.g., id.; see also Green v. JP Morgan Chase Bank, N.A., 562 F. App’x

238, 240 (5th Cir. 2014) (affirming refusal to consider new factual theory); Clark v.

Gen. Motors, No. 3:14cv505-DPJ-FKB, 2016 WL 3574408, at *6 (S.D. Miss. June 23,

2016).

         However, in other instances, the Fifth Circuit has held that courts should

construe new theories in a summary-judgment response as a motion to amend. See,

e.g., Stover v. Hattiesburg Pub. Sch. Dist., 549 F.3d 985, 989 n.2 (5th Cir. 2008).

“This [rule] is particularly true where . . . the litigant is pro se and has not yet made

any amendments to her complaint,” Riley v. Sch. Bd. Union Par., 379 F. App’x 335,



                                           12
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 13 of 28




341 (5th Cir. 2010), but it has also been applied to represented parties, see Stover,

549 F.3d at 989 n.2.

      The situation here is more similar to the first line of cases, where a new

factual theory is raised in response to a motion for summary judgment. The Local

Rules applicable in the Southern District of Mississippi do not recognize motions

located within a response; these must be docketed separately. L. U. Civ. R.

5(b)(3)(C). Further, in light of the fact that Underwood is a represented party and

has already amended her pleadings once, the Court finds that her new factual

theory regarding White’s defamatory actions, raised for the first time in her

Response to summary judgment, should not be considered.

      Having addressed which arguments are and are not properly before it on

summary judgment, the Court turns to the merits of Defendants’ Motion.

C.    Count 1 – claims for violation of Mississippi Code § 25-9-149 (MDOC, Hall,
      and White)

      The First Amended Complaint advances a claim against Defendants for

discrimination under Mississippi Code § 25-9-149. First Am. Compl. [12] at 6. The

parties agree that if a private cause of action exists for discrimination under state

law, then the same facts used to support a Title VII discrimination claim are used to

show a violation of the state statute. Mem. in Supp. [59] at 8; Mem. in Opp’n [67] at

27. The parties disagree on whether the statute creates a private right of action.

Mem. in Supp. [62] at 7-8; Mem. in Opp’n [67] at 25-27.

      Mississippi Code § 25-8-149 states that:

      It is the intent of the Legislature that no person seeking employment in

                                          13
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 14 of 28




      state service, as defined in Section 25-9-107, Mississippi Code of 1972,
      or employed in state service, as defined in Section 25-9-107, Mississippi
      Code of 1972, shall be discriminated against on the basis of race, color,
      religion, sex, national origin, age or handicap.

Miss. Code. Ann. § 25-9-149.

      Courts which have considered this statute have not addressed the specific

question of whether it creates a private right of action, but they have applied the

analytical framework employed in Title VII cases to evaluate the merits of the

claims. See Emp’t Sec. Comm’n v. Collins, 629 So. 2d 576, 581 (Miss. 1993) (noting

that “this section has not been interpreted by this Court or any other Mississippi

court and thus provides no analytical framework for determining instances of

discrimination,” and then using federal law to analyze the discrimination claim);

Kirk v. Dep’t of Pub. Safety, 235 So. 3d 144, 152 (Miss. Ct. App. 2017) (stating that §

25-9-149 prohibits discrimination and then only addressing the plaintiff’s Title VII

claims); Ernest Ward v. Dep’t of Corr., No. 3:13CV254-DPJ-FKB, 2015 WL 5125606,

at *7 (S.D. Miss. Sept. 1, 2015) (finding it unclear if § 25-9-149 provides a cause of

action but dismissing the claim for failure to pursue or, alternatively, for the same

reasons it dismissed the plaintiff’s Title VII claims).

      Mississippi state courts confronted with this question seem to have implicitly

recognized a cause of action by resolving the merits of the claims using a federal

standard without directly addressing whether a cause of action exists. See Collins,

629 So. 2d at 581 (“This statutory provision clearly prohibits discrimination in state

employment based on age or handicap . . . there is no Mississippi case law which

addresses the requirements for proving discrimination.”); see also Kirk, 235 So. 3d

                                           14
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 15 of 28




at 152 (“Mississippi law also prohibits intentional discrimination against a state

service employee because of the employee’s gender.”).

      The Court will follow the approach adopted by the state courts to have

considered this statute and will apply the Title VII framework to analyze Plaintiff’s

discrimination claims. Because, as the Court concludes hereafter, Underwood has

submitted sufficient evidence to survive summary judgment on her Title VII claims

for sex discrimination based upon a hostile work environment, her state-law claims

will be permitted to proceed to the same extent.

D.    Counts 3, 4, 6 – Title VII and 42 U.S.C. § 1983 claims (MDOC, Hall, and
      White)

      Plaintiff advances Title VII claims against MDOC for sex discrimination

based upon a hostile work environment and for retaliation. First Am. Compl. [12]

at 6-7. Specifically, Underwood contends that she was subjected to a hostile work

environment based upon her sex and was retaliated against for reporting that

discrimination. Id. at 6-8. She asserts claims pursuant to 42 U.S.C. § 1983 against

Hall in her official capacity for injunctive relief, and against White in his individual

capacity for violating her right to equal protection secured by the Fourteenth

Amendment by discriminating and retaliating against her. Id. at 8.

      “When a § 1983 claim is used as a parallel to a Title VII claim under a given

set of facts, the elements required to be established for each claim are deemed the

same under both statutes.” Merwine v. Miss. Bd. of Tr., 754 F.2d 631, 635 n.3 (5th

Cir. 1985). Because this is the case here, Underwood’s § 1983 and Title VII claims

in Counts 3, 4, and 6 will be analyzed utilizing the same framework.

                                           15
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 16 of 28




      When evaluating Title VII claims at the summary judgment stage, courts

employ a three-part, burden-shifting formula. Manning v. Chevron Chem. Co., LLC,

332 F.3d 874, 881 (5th Cir. 2003). First, a plaintiff must establish a prima facie

case of discrimination or retaliation. Id. If she can successfully do so, the burden

shifts to the defendant to rebut the plaintiff’s case by demonstrating a “legitimate,

nondiscriminatory justification for [their] actions.” Id. If the defendant can offer

such a justification, the burden shifts back to the plaintiff, who must then show that

the defendant’s proffered reason is a pretext for discrimination or retaliation. Id.

With this framework in mind, the Court will first evaluate Underwood’s claims for

sex discrimination based upon a hostile work environment, before turning to her

retaliation claims.

1.    Underwood’s claim for sex discrimination based upon a hostile work
      environment (Count 3 against MDOC and Count 6 against Hall and White)

      To state a prima facie case of discrimination based upon a hostile work

environment, a plaintiff must show: (1) she belonged to a protected group; (2) she

was subjected to unwelcome harassment; (3) the harassment complained of was

based upon sex; (4) the harassment complained of affected a term, condition, or

privilege of employment; and (5) the employer knew or should have known of the

harassment in question and failed to take prompt remedial action. Hernandez v.

Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012).

      There can be no dispute that Plaintiff, a female, is a member of a protected

class. See Sumrall v. Boeing Co., No. CIV.A.103CV905WJGJMR, 2005 WL

1523378, at *10 (S.D. Miss. June 28, 2005) (noting that there was no question the

                                          16
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 17 of 28




female plaintiff alleging sex discrimination was a member of a protected class). The

parties also do not contest the second and fourth elements, in that they agree that

viewing the facts and construing all ambiguities in the light most favorable to

Underwood, material fact questions exist as to whether the harassment was

unwelcome and whether it affected a term, condition, or privilege of Underwood’s

employment. See Mem. in Supp. [59] at 12-13; Mem. in Opp’n [67] at 15-16;

Rebuttal [68] at 3-6. Only the third and fifth elements are at issue.

      a. Whether the harassment was based on sex (third element)

      Neither party argues that Davis’s text messages and his treatment of

Underwood prior to her internal complaint were not based upon her sex. See Mem.

in Supp. [59]; Mem. in Opp’n [67]; Rebuttal [68]. Defendants dispute that the

remaining allegations about Davis’s conduct, including him telling coworkers that

Underwood was attempting to get him fired or to “watch out” for her, Pl. Ex. 1,

Davis Disciplinary Documents [66-1] at 7-8; Pl. Ex. 8, Davis Dep. [66-8] at 16-17,

informing Underwood’s coworkers of the consequences he suffered due to her

allegations, Pl. Ex. 8, Davis Dep. [66-8] at 17, and relaying to them that she had

texted pictures to him of herself in her underwear, id. at 9; Pl. Ex. 4, Emails

Reporting Harassment [66-4] at 2; Pl. Ex. 5, Davis Emails [66-5] at 1, were based

upon Underwood’s sex. Underwood counters that these comments to others were

based both upon her sex for spurning Davis’s advances, and upon a retaliatory

motive on the part of Davis. Mem. in Opp’n [67] at 15-16.

      The “critical issue” in determining whether workplace conduct constituted



                                          17
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 18 of 28




harassment based upon sex is “whether members of one sex are exposed to

disadvantageous terms or conditions of employment to which members of the other

sex are not exposed.” Reine v. Honeywell Int’l Inc., 362 F. App’x 395, 397 (5th Cir.

2010) (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998)).

“Title VII is not a shield against harsh treatment at the workplace; it protects only

in instances of harshness disparately distributed.” Jackson v. City of Killeen, 654

F.2d 1181, 1186 (5th Cir. 1981). Although it is not always the case,

      [c]ourts and juries have found the inference of discrimination easy to
      draw in most male-female sexual harassment situations, because the
      challenged conduct typically involves explicit or implicit proposals of
      sexual activity; it is reasonable to assume those proposals would not
      have been made to someone of the same sex.

Oncale, 523 U.S. at 80.

      Underwood has brought forth sufficient evidence to create a material fact

question at the summary judgment stage that Davis’s telling coworkers that

Underwood sent him pictures of herself in her underwear was based upon sex. This

conduct involves the implicit proposal that Underwood was involved, or was

attempting to become involved, in some sort of sexual activity with Davis. A

reasonable jury could conclude that Davis would not have engaged in the same

conduct had Underwood not been a member of the opposite sex. This is sufficient at

the summary judgment stage.

      b. Whether Defendants failed to take prompt remedial action (fifth element)

      Defendants argue that the fifth element of a hostile work environment claim

is not met because they took prompt remedial action after learning of Underwood’s



                                          18
        Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 19 of 28




complaints about Davis. They point out that they immediately transferred Davis,

investigated the incident, suspended Davis without pay, and permanently

reassigned him to a position in a different location from Underwood. Mem. in Supp.

[59] at 13. Defendants further assert that the later conduct Underwood describes as

unwelcome harassment, such as the false reports, the rumors that Davis allegedly

spread about her, and her involuntary transfers, were not “because of sex.”

Rebuttal [68] at 5. Further, MDOC asserts that even if it did fail to take prompt

remedial action in response to Davis’s later conduct, this was supported by a

legitimate reason in that it would have been a harmful policy to discipline

employees for reporting what they perceived to be misconduct in the workplace. Id.

at 6.

         Underwood counters that MDOC did not take sufficient remedial action

because, although it transferred Davis, issued a 15-day suspension, and required

him to stop contacting her, it did nothing to stop the other harassment that

persisted, such as the false reports and rumors, even after she informed MDOC.

Mem. in Opp’n [67] at 16-18. Similarly, Underwood argues that White did not take

sufficient remedial action because he knew of the ongoing harassment but included

the false rumors in reports to superiors, and he failed to discipline any of the

individuals engaged in the harassment even after he was instructed by MDOC to

“make them stop.” Mem. in Opp’n [67] at 18.

         A defendant employer may avoid liability for harassment if it takes “prompt

remedial action” to protect the claimant. Williams-Boldware v. Denton Cty., 741



                                           19
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 20 of 28




F.3d 635, 640 (5th Cir. 2014). This is a fact-specific inquiry and “not every response

by an employer will be sufficient” to absolve the employer of liability under Title

VII. Id. (quoting Hockman v. Westward Commc’ns, LLC, 407 F.3d 317, 329 (5th Cir.

2004)). “An employer may be liable despite having taken remedial steps if the

plaintiff can establish that the employer’s response was not reasonably calculated to

halt the harassment.” Id. (quoting Hockman, 407 F.3d at 329). In determining

whether an employer’s actions were sufficiently remedial, the Fifth Circuit has

considered whether the offending behavior in fact ceased. Id. (quoting Skidmore v.

Precision Printing & Packaging, Inc., 188 F.3d 606, 616 (5th Cir. 1999)).

      Taking the summary judgment evidence and construing the facts in the light

most favorable to Underwood, a jury could conclude that although MDOC did take

some prompt remedial action by transferring Davis, temporarily suspending him,

and directing him to stop contacting Underwood, it did not prohibit him from

discussing the incident with others, leading to further alleged harassment. See Pl.

Ex. 8, Davis Dep. [66-8] at 11-12. Davis in fact discussed the situation with

coworkers, telling them that Underwood sent him pictures of herself in her

underwear and that Underwood made false reports of sexual harassment against

him and other coworkers. See id. at 9, 16-17. Even after Underwood reported this

conduct, White and MDOC apparently took no steps to investigate it, discipline

Davis for persisting in it, or provide additional training on sexual harassment

policies. Pl. Ex. 2, MDOC Dep. [66-2] at 6, 17-18. White, at MDOC’s direction,

instead asked employees to “stop talking about each other and things that you don’t



                                          20
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 21 of 28




know to be true.” Pl. Ex. 2, MDOC Dep. [66-2] at 17. This instruction was given to

employees a “couple of times” during the period between October 2016 and

December 2017, although the exact dates and number of times is not clear. Id.

       Also during this time, White submitted incident reports with information

given to him by Underwood’s coworkers and by offenders who reported about

Underwood texting images to an offender, her attempting to become sexually

involved with the offender, and her allegedly sleeping with offenders and

investigators. Pl. Ex. 6, Incident Reports [66-6] at 4, 11-13. Viewing the facts in the

light most favorable to Underwood, as the Court must at this stage, a jury could

conclude that the actions MDOC took were not reasonably calculated to stop the

harassment. See id. 2

       White is sued in his individual capacity under § 1983, but it is unclear

whether Underwood is attempting to hold White liable in his supervisory capacity

or for his own individual actions in forwarding incident reports to his superiors. See

First Am. Compl. [12] at 4. As for the latter, the record evidence reveals no

material dispute that White only prepared the incident reports and forwarded them

to his superiors. Pl. Ex. 11, White Dep. [66-11] at 27. He did not attest to their

truthfulness or make any representations as to his belief in the accusations. Id.

Nor is there any evidence indicating that, aside from his reports, White repeated

any of these accusations to anyone. There is no indication that White’s actions in


2Because she alleges a continuing harm, Underwood may maintain her claim against Hall to the
extent Hall may be sued in her official capacity for prospective injunctive relief under § 1983. See
Nelson v. University of Tex., 535 F. 3d 318, 322 (5th Cir. 2008) (“[P]rospective injunctive or
declaratory relief against a state [official] is permitted . . . .”).

                                                  21
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 22 of 28




forwarding the reports were based upon sex, nor that they rose to the level required

to state a claim for a hostile work environment. To the extent Plaintiff raises this

claim against White for his actions as an individual, it should be dismissed.

      It is possible that Plaintiff is instead attempting to assert a supervisory

liability claim under § 1983. However, “Section 1983 does not create supervisory or

respondeat superior liability,” Brown v. Taylor, 911 F.3d 235, 245 (5th Cir. 2018)

(quoting Oliver v. Scott, 276 F.3d 736, 742 (5th Cir. 2002)), and such an allegation

cannot form the basis of a claim against White under § 1983.

      Because material fact questions remain for trial on Underwood’s sex

discrimination claim based upon a hostile work environment set forth against

MDOC in Count 3 and against Hall in her official capacity in Count 6, summary

judgment would not be appropriate. However, summary judgment is appropriate on

Underwood’s claim against White in Count 6 for sex discrimination claim based

upon a hostile work environment.

2.    Underwood’s retaliation claim (Count 4 against MDOC and Count 6 against
      White and Hall)

      Underwood alleges that Defendants retaliated against her after she filed her

internal complaint of sexual harassment. First Am. Compl. [12] at 7. To establish a

prima facie case of retaliation, a plaintiff must show that: (1) she participated in a

protected activity; (2) her employer took an adverse employment action against her;

and (3) a causal connection exists between the protected activity and the adverse

action. McCoy v. City of Shreveport, 492 F.3d 551, 556-57 (5th Cir. 2007). The

parties do not dispute that Underwood engaged in a protected activity when she

                                          22
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 23 of 28




complained to White of Davis’s conduct. Mem. in Supp. [59] at 15. However, the

Court concludes that Underwood cannot establish the second element, that she

suffered an adverse employment action.

      Underwood asserts that after she lodged her internal complaints, she was

“written up for issues that were not true,” and for issues for which Defendants did

not discipline other employees. First Am. Compl. [12] at 4. “Everything Plaintiff

did was being closely audited to find anything wrong.” Id. This included being

written up for an alleged drug overdose, for allegedly being in a gang, for

“informing” to incarcerated persons, and for purportedly having sex with

incarcerated persons and CID investigators. Mem. in Opp’n [67] at 20. Underwood

also claims that she suffered from adverse employment action in that rumors were

spread that she sent pictures to Davis and that she “set him up” or treated him

unfairly. Id. She further maintains that being banned from the Pearl River County

Jail and being transferred to another county constituted adverse employment

actions. Id.

      To establish an adverse employment action at the prima facie stage of a

retaliation claim, “a plaintiff must show that a reasonable employee would have

found the challenged action materially adverse, which . . . means it well might have

dissuaded a reasonable worker from making or supporting a charge of

discrimination.” Brandon v. Sage Corp., 808 F.3d 266, 270 (5th Cir. 2015) (quoting

Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 68 (2006)). A reasonable

employee is the average person in similarly situated circumstances. Id. at 271.



                                          23
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 24 of 28




      In Robinson v. Our Lady of the Lake Reg’l Med. Ctr., Inc., 535 F. App’x 348,

352 (5th Cir. 2013), the plaintiff alleged various actions by coworkers which she

asserted amounted to retaliation. The Fifth Circuit found that these actions, which

included stares, whispers, not being cordial, and reporting her for conduct such as

wearing earrings on an operating room floor, were insufficient to establish an

adverse employment action. Id. The Fifth Circuit has also determined that a

plaintiff who was excluded from a training lunch, subjected to disciplinary write-

ups, and micro-managed did not suffer from a materially adverse action. Earle v.

Aramark Corp., 247 F. App’x 519, 524 (5th Cir. 2007). In a separate case, it has

held that a coworker maliciously talking about the plaintiff and causing others to

treat her less cordially were not materially adverse employment actions. Stingley v.

Den-Mar Inc., 347 F. App’x 14, 19 (5th Cir. 2009).

      Here, even taking Underwood’s allegations as true, under Fifth Circuit

precedent the actions of which she complains would be insufficient to show that she

experienced a materially adverse employment action. Underwood contends that she

was written up unnecessarily, that her coworkers began to behave differently

towards her, and that rumors were spread about her. Mem. in Opp’n [67] at 20.

Prior decisions have found that such actions do not rise to the level necessary to

show a materially adverse employment action for purposes of a retaliation claim.

See Stingley, 347 F. App’x at 19; Earle, 247 F. App’x at 524.

      Turning to her ban from the Pearl River County Jail, even if this action was

materially adverse, the summary judgment record reveals that this was not



                                          24
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 25 of 28




something that MDOC, Hall, and White controlled. While Underwood alleges that

the ban was imposed on instruction from White, the competent summary judgment

evidence shows that the Pearl River County Sheriff’s Department began an

investigation into Underwood on its own initiative, without any involvement from

White. Def. Ex. 9, Sheriff’s Letter [58-9] at 1. Indeed, Underwood could not point to

any evidence during her deposition to support her allegation that White

precipitated the ban. Pl. Ex. 10, Pl. Dep. [66-10] at 20. Because MDOC, Hall, and

White did not have control over the ban and it was initiated by a third party, this

cannot qualify as an adverse employment action taken by Underwood’s employer.

See McCoy, 492 F.3d at 556-57 (emphasis added).

      Finally, Underwood alleges that her temporary transfer to Stone County was

a materially adverse employment action. First Am. Compl. [12] at 5. “[A] lateral

reassignment to a position . . . could amount to a materially adverse action in some

circumstances.” Stewart v. Transp. Comm’n, 586 F.3d 321, 332 (5th Cir. 2009).

Assuming this transfer was materially adverse, MDOC asserts that the rationale

behind it was for a legitimate and non-retaliatory reason. Specifically, because

Underwood had been banned from the Pearl River County Jail and was not able to

perform her job at that location, the transfer was necessary. Rebuttal [68] at 8.

Even though Stone County was farther from her home, Underwood was later

reassigned to a permanent duty station in her home county, Hancock. Pl. Ex. 10,

Pl. Dep. [66-10] at 84. Plaintiff has not cited any competent summary judgment

evidence sufficient to show that MDOC’s rationale for transferring her due to the



                                         25
     Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 26 of 28




ban was pretextual. She has therefore not shown that this was an action taken as a

form of retaliation.

      Because Plaintiff cannot show that she experienced an adverse employment

action, her retaliation claims against MDOC, Hall, and White cannot withstand

summary judgment.

E.    Count 5 – State-law defamation claim (White)

      Underwood’s arguments in her Response to Summary Judgment regarding

her state-law defamation claim against White all arise out of the allegedly false

incident reports that he “passed along.” Mem. in Opp’n [67] at 22-24. As the Court

has already determined, this factual theory was advanced for the first time in

Response to summary judgment, and will not be considered. Cutrera v. Bd. of

Sup’rs, 429 F.3d 108, 113 (5th Cir. 2005) (“A claim which is not raised in the

complaint but, rather, is raised only in response to a motion for summary judgment

is not properly before the court”).

      Underwood has not otherwise expanded upon her original claim for

defamation as alleged in the First Amended Complaint, namely that White defamed

her by instructing “local law enforcement personnel not to divulge information to

Plaintiff and falsely stated that she was untrustworthy.” First Am. Compl. [12] at

6-7. In considering whether Plaintiff has pleaded enough to withstand summary

judgment on her defamation claim, the Court recognizes that in Mississippi “the

twin torts of libel” are divided into defamation for written statements and slander

for oral ones. Speed v. Scott, 787 So. 2d 626, 631 (Miss. 2001). Based upon the



                                         26
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 27 of 28




allegations in the First Amended Complaint it appears that Underwood’s claim is

one for slander. The elements of slander are

      (a) a false statement that has the capacity to injure the plaintiff's
      reputation;
      (b) an unprivileged publication, i.e., communication to a third party;
      (c) negligence or greater fault on part of the publisher; and
      (d) “either actionability of statement irrespective of special harm or
      existence of special harm caused by publication.”

Id. (quoting Franklin v. Thompson, 722 So. 2d 688, 692 (Miss. 1998)).

      As noted by Defendants, Underwood has not alleged or identified any

specific person to whom White made the statements, nor has she submitted

evidence establishing what the content of the actual statements was, or how

they harmed her. See First Am. Compl. [12]. She has not argued how these

statements were actionable irrespective of harm or that any special harm

resulted. In short, Underwood has not pointed the Court to any competent

summary judgment evidence sufficient to support a claim against White for

defamation, and he is entitled to summary judgment on this claim.

                                III. CONCLUSION

      Based upon its review of the summary judgment record, the Court concludes

that the Motion of Defendants MDOC, Hall, and White for summary judgment

should be granted in part and denied in part.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendants

Mississippi Department of Corrections, Ben White, and Pelicia Hall’s Motion [58]

for Summary Judgment is GRANTED IN PART as to Plaintiff Sarah Underwood’s

claims against them under the Rehabilitation Act and the Americans with

                                        27
    Case 1:18-cv-00024-HSO-JCG Document 74 Filed 07/13/20 Page 28 of 28




Disabilities Act; as to her claims against Defendant Ben White for defamation

under state law and for sex discrimination based upon a hostile work environment

under 42 U.S.C. § 1983; and as to her 42 U.S.C. § 1983 and Title VII claims against

Defendants Mississippi Department of Corrections, Ben White, and Pelicia Hall for

retaliation. These claims are DISMISSED WITH PREJUDICE.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendant Ben

White is DISMISSED as a Defendant in this lawsuit as no claims remain pending

against him.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendants’

Motion [58] for Summary Judgment is DENIED IN PART as to Plaintiff’s claims

for sex discrimination based upon a hostile work environment against Defendant

Mississippi Department of Corrections under Title VII and against Defendant

Pelicia Hall in her official capacity under 42 U.S.C. § 1983. These claims will

proceed.

      SO ORDERED AND ADJUDGED, this the 13th day of July, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         28
